 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   PAULINA ACUNA,                                       Case No.: 2:18-cv-002042-APG-NJK
12          Plaintiff,                                                  ORDER
13   v.
14   ANDREW SAUL,
15          Defendant.
16         It appears that Andrew Saul is now Commissioner of Social Security. A “[public] officer’s
17 successor is automatically substituted as a party.” Fed. R. Civ. P. 25(d). Accordingly, the Clerk’s
18 Office is INSTRUCTED to substitute Andrew Saul in place of Nancy Berryhill.
19         IT IS SO ORDERED.
20         Dated: June 17, 2019.
21                                                             ______________________________
                                                               Nancy J. Koppe
22                                                             United States Magistrate Judge
23
24
25
26
27
28

                                                    1
